DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment 
1.	This action is responsive to an amendment filed on 08/19/2021. Claims 1-2, 4-16, 18-20 are pending. Claims 3 and 17 are cancelled.

Response to Arguments  
2.	Applicant's arguments filed 08/19/2021 have been fully considered but they are not persuasive.

Discussion of claim 1. 
	
Applicant argues that Ali and Rand fail to teach or suggest “….an audio transducer, configured to generate an audio transducer signal; interface circuitry, configured to receive analogue and digital representations of the audio transducer signal; and a USB-C connector for connecting to a USB host device, coupled to the interface circuitry; and wherein the interface circuitry is operable, in a first mode of operation, to output simultaneously the analogue representation of the audio transducer signal over a first pin of the USB-C connector, and the digital representation of the audio transducer signal over second and third pins of the USB-C connector.….”

	
Examiner disagrees.

Ali discloses a configuration in which analog and digital signals are both outputted. The input (IN) can receive audio inputs that can be from an audio system (i.e. an audio system would have transducers or microphones, or any audio source that are operated by the system). The interface circuit (ADC 102) receives audio signal and converts the received signal into a digital signal that to the output signal would be outputted in digital form. The analog signal is just process as the original analog signal. The mechanical properties of the mechanism in figure one enables the audio signal to be processed as both analog and digital formats for output. Thus the system produces simultaneous signals (analog and digital), (see fig. 1, ¶ 0002, 0018).

    PNG
    media_image1.png
    335
    610
    media_image1.png
    Greyscale

 	Therefore the claim limitations “an audio transducer, configured to generate an analogue audio transducer signal; interface circuitry, configured to: receive, from the audio transducer, the analogue audio transducer signal; and convert the analogue audio transducer signal into a digital audio transducer signal” are taught by Ali.

	Ali does not disclose that the interface being a USB connector.  However, Rand teaches the use of USB-C connector for audio data transfer (see fig. 3, (304, 302).).
	Rand discloses a USB-C connection (see fig. 3, (304, 302)) which processes multiple signals simultaneously. Elements 304 and 302 have multiple connectors wherein the analogue and digital signals are transmitted and received. The use of a transducer shown in fig. 3 of Rand (HPR and HPL) will processed at the USB pin connectors. The connectors MIcL and MicR would receive the signals as well simultaneously (see fig. 3, 7, ¶ 0017, 0036, 0076-0077).

    PNG
    media_image2.png
    636
    775
    media_image2.png
    Greyscale

	Figure 1 of Ali as shown and described above can be applied to Rand’s fig. 3, (309) controller which the analog and digital signals from Ali can be processed at the controller as described in Rand above.  Rand then processes the signals simultaneously at the USB connector pins that are being received from the output of Ali. 
It would have been obvious to one of ordinary skilled in the art at the effective filing date of the invention to modify Ali to replace the interface of Ali with the USB-C, since it involves mere mechanical skills. The modification supplies the USB connection of Rand to replace the interface of Ali that are fed simultaneously to the USB-C.
	Therefore Rand teaches the claim limitations of “a USB-C connector for connecting to a USB host device, coupled to the interface circuitry; and wherein the interface circuitry is operable, in a first mode of operation, to output simultaneously the analogue audio transducer signal over a first pin of the USB-C connector, and the digital audio transducer signal over second and third pins of the USB-C connector”.


The claim limitations as presented are interpreted broadly and the rejection as presented above and in the 103 rejection present the claim limitation and its features as presented. 
The claim limitations presented in the argument are still rejected. Therefore, the claims are analyzed and rejected under the same rationale as previously rejected. Thus under a broad but reasonable interpretation the claim limitations are still rejected in regards the presented claim. 

Claims 8 and 18 are analyzed and rejected under the same rationale as claim 1.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


4.	Claims 1, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ali et al. (US 2017/0012634) in view Rand et al. (US 2016/0246747).
Regarding claim 1, Ali teaches: an audio transducer, configured to generate an analogue audio transducer signal;  interface circuitry, configured to: receive, from the audio transducer, the analogue audio transducer signal; and convert the analogue audio transducer signal into a digital audio transducer signal (see fig. 1, ¶ 0002, 0018. IN (the input) represents an analogue signal (could be an audio signal, in case the circuit being use with an audio system); the interface circuit comprising ADC 102 and the direct connection from the output of the IN to the summer 106.  The box (MDAC 112) simultaneously receives both:  the analogue signal and the digital output from ADC 102 of the IN signal.).
 	 Ali does not teach a USB audio accessory device, comprising: a USB-C connector for connecting to a USB host device, coupled to the interface circuitry; and wherein the interface circuitry is operable, in a first mode of operation, to output simultaneously the analogue audio transducer signal over a first pin of the USB-C connector, and the digital audio transducer signal over second and third pins of the USB-C connector.
	Ali does not  disclose that the interface being a USB connector.  However, Rand teaches the use of USB-C connector for audio data transfer (see fig. 3, (304, 302).).
Rand teaches a USB-C connector for connecting to a USB host device, coupled to the interface circuitry; and wherein the interface circuitry is operable, in a first mode of operation, to output simultaneously the analogue audio transducer signal over a first pin of the USB-C connector, and the digital audio transducer signal over second and third pins of the USB-C connector (see fig. 3, 7, ¶ 0017, 0036, 0076-0077. Fig. 3  of Rand clearly teaches multiple signals can be fed to the USB-C simultaneously.  The use of transducer also shown in fig. 3 of Rand (the MIC). Elements 304 and 302 of Fig. 3, have multiple connectors in which the analogue and digital signals transmitted and received on. Therefore the pin connection on Rand (304 and 302) supply the signals via the USB connector.).
It would have been obvious to one of ordinary skilled in the art at the effective filing date of the invention to modify Ali to replace the interface of Ali with the USB-C, 

	 
Regarding claim 8, Ali teaches wherein the processing circuitry is operative to receive simultaneously from the device an analogue representation of an audio transducer signal generated by an audio transducer of the audio accessory device responsive to sound incident at the audio transducer over a connector and a digital representation of the audio transducer signal over connector (see fig. 1, ¶ 0002, 0018. IN (the input) represents an analogue signal (could be an audio signal, in case the circuit being use with an audio system); the interface circuit comprising ADC 102 and the direct connection from the output of the IN to the summer 106.  The box (MDAC 112) simultaneously receives both:  the analogue signal and the digital output from ADC 102 of the IN signal.).
 	 Ali does not teach a USB-C connector and wherein the processing circuitry is operative to selectively process a selected one of the analogue and digital representations of the audio transducer signal; wherein the processing circuitry is operative to receive simultaneously from the USB audio accessory device an analogue representation of an audio transducer signal generated by an audio transducer of the USB audio accessory device responsive to sound incident at the audio transducer over a first pin of the USB-C connector, and a digital representation of the audio transducer signal over second and third pins of the USB-C connector, and wherein the processing 
	Ali does not  disclose that the interface being a USB connector.  However, Rand teaches the use of USB-C connector for audio data transfer (see fig. 3, (304, 302).).
Rand teaches wherein the processing circuitry is operative to selectively process a selected one of the analogue and digital representations of the audio transducer signal; wherein the processing circuitry is operative to receive simultaneously from the USB audio accessory device an analogue representation of an audio transducer signal generated by an audio transducer of the USB audio accessory device responsive to sound incident at the audio transducer over a first pin of the USB-C connector, and a digital representation of the audio transducer signal over second and third pins of the USB-C connector (see fig. 3, 7, ¶ 0017, 0036, 0076-0077. Fig. 3  of Rand clearly teaches multiple signals can be fed to the USB-C simultaneously.  The use of transducer also shown in fig. 3 of Rand (the MIC). Elements 304 and 302 of Fig. 3, have multiple connectors in which the analogue and digital signals transmitted and received on. Therefore the pin connection on Rand (304 and 302) supply the signals via the USB connector.), wherein the processing circuitry is operative to selectively process a selected one of the analogue and digital representations of the audio transducer signal (see ¶  0035-0036, 0076-0077, 0110. Rand discloses a USB-C connector which connects the host device and the peripheral device. The interface circuitry is operable in a first mode which may be a loudspeaker path or a microphone path. The system circuitry has a switch which selection the connections paths between analog and digital signaling paths.). 
.


5.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ali et al. (US 2017/0012634) in view Rand et al. (US 2016/0246747) in further view of Danieli (US 2003/0216183) in further view of Liu et al. (US 2009/0194887).
Regarding claim 18, Ali teaches a method for processing an analogue transducer signal through a connector, comprising: receiving the analogue transducer signal generated by an audio transducer of the audio accessory device responsive to sound incident at the audio transducer via connector (see fig. 1, ¶ 0002, 0018. IN (the input) represents an analogue signal (could be an audio signal, in case the circuit being use with an audio system); the interface circuit comprising ADC 102 and the direct connection from the output of the IN to the summer 106.  The box (MDAC 112) simultaneously receives both:  the analogue signal and the digital output from ADC 102 of the IN signal.).
 	 Ali does not teach a USB-C connector; one or more pins of the USB-C connector; and simultaneously receiving a digital representation of the analogue transducer signal through a digital link over at least two pins of the USB-C connector; wherein a USB-C host coupled to a USB-C connector selectively processes at least one 
	Ali does not  disclose that the interface being a USB connector.  However, Rand teaches the use of USB-C connector for audio data transfer (see fig. 3, (304, 302).).
Rand teaches a USB-C connector; one or more pins of the USB-C connector; and simultaneously receiving a digital representation of the analogue transducer signal through a connection over at least two pins of the USB-C connector (see fig. 3, 7, ¶ 0017, 0036, 0076-0077. Fig. 3  of Rand clearly teaches multiple signals can be fed to the USB-C simultaneously.  The use of transducer also shown in fig. 3 of Rand (the MIC). Elements 304 and 302 of Fig. 3, have multiple connectors in which the analogue and digital signals transmitted and received on. Therefore the pin connection on Rand (304 and 302) supply the signals via the USB connector.), wherein a USB-C host coupled to a USB-C connector selectively processes at least one of the analogue transducer signal and the digital representation of the analogue transducer signal (see ¶  0035-0036, 0076-0077, 0110. Rand discloses a USB-C connector which connects the host device and the peripheral device. The interface circuitry is operable in a first mode which may be a loudspeaker path or a microphone path. The system circuitry has a switch which selection the connections paths between analog and digital signaling paths.). 
It would have been obvious to one of ordinary skilled in the art at the effective filing date of the invention to modify Ali to replace the interface of Ali with the USB-C, since it involves mere mechanical skills. The modification supplies the USB connection of Rand to replace the interface of Ali which are fed simultaneously to the USB-C.
(see fig. 2, ¶ 0041. The analog signal is converted to digital signal to be sent over the USB connector. The digital link would be considered the converter for conversion of the signals.).
The teachings of Danieli to Ali and Rand in combination provides receiving a digital representation of the analogue transducer signal through a digital link over pins of the USB connector.
It would have been obvious to one skill in the art before the effective filing date of the claimed invention to modify Ali and Rand to incorporate receiving a digital representation of the analogue transducer signal through a digital link over pins of the USB connector. 
Liu teaches wherein a USB host coupled to a USB connector processes at least one of the analogue transducer signal and the digital representation of the analogue transducer signal to achieve low power consumption for USB-C communication (see fig. 1, ¶ 0021. The system is able to determine the differences between the analog and digital signals. Wherein the voltage is dependent on the signal. The analog signals provide higher power levels than digital signals. Therefore, by selecting digital signal the system would achieve lower power consumption for the USB communication.). 
The teachings of Liu to Danieli, Ali and Rand in combination provides power consumption based on the signals being selected for processing over the USB connector.
It would have been obvious to one skill in the art before the effective filing date of the claimed invention to modify Danieli, Ali and Rand to incorporate USB connection 

6.	Claims 2, 4, 5, 6, 7, 11, 12, 13, 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable Ali et al. (US 2017/0012634) in view Rand et al. (US 2016/0246747). 
	Regarding claim 2, Ali do not teach the USB audio accessory device according to claim 1, wherein the audio transducer comprises a microphone, and wherein the audio transducer signal comprises a voice signal from a user of the USB audio accessory device.
	Rand teaches wherein the audio transducer comprises a microphone, and wherein the audio transducer signal comprises a voice signal from a user of the USB audio accessory device (see fig. 3, ¶ 0078. The peripheral device is USB connectable and has a microphones and speakers.).
It would have been obvious to one skill in the art before the effective filing date of the claimed invention to modify Ali to incorporate USB connection that connects a microphone of a peripheral device. The modification would be to transmit data over the USB connection from a microphone of a peripheral device.  


Regarding claim 4, Ali do not teach the USB audio accessory device according to claim 1, wherein the interface circuitry is operable to select its mode of operation in dependence on a control signal received over the USB-C connector from the USB host device.
(see ¶ 0023-0026, 0129-0130. The modes of operation are dependent on the connection control device).
It would have been obvious to one skill in the art before the effective filing date of the claimed invention to modify Ali to incorporate USB control connection of the USB connector. The modification would be to transmit data over the USB connection and change modes of operation of the control device.   


Regarding claim 5, Ali do not teach the USB audio accessory device according to claim 1, wherein the interface circuitry is further operable in a second mode of operation in which the analogue audio transducer signal is output over the first pin of the USB-C connector, and the digital audio transducer signal is not output over the second and third pins of the USB-C connector.
Rand teaches wherein the interface circuitry is further operable in a second mode of operation in which the analogue audio transducer signal is output over the first pin of the USB-C connector, and the digital audio transducer signal is not output over the second and third pins of the USB-C connector (see ¶ 0023-0026, 0129-0130. The modes of operation are dependent on the connection control device. One connection mode would apply analog connection over different contacts. Thus, no digital connection is applied in this mode.). 
It would have been obvious to one skill in the art before the effective filing date of the claimed invention to modify Ali to incorporate USB connection of data transfer over 


Regarding claim 6, Ali do not teach the USB audio accessory device according to claim 1, wherein the interface circuitry is further operable in a second mode of operation in which the analogue audio transducer signal is output over the first pin of the USB-C connector, and the digital audio transducer signal is not output over the second and third pins of the USB-C connector.
Rand teaches wherein the interface circuitry is further operable in a third mode of operation in which the digital audio transducer signal is output over the second and third pins of the USB-C connector, and the analogue audio transducer signal is not output over the first pin of the USB-C connector (see ¶ 0120. Digital data can be provided over different pins in which no analog data is provided.).
It would have been obvious to one skill in the art before the effective filing date of the claimed invention to modify Ali to incorporate USB connection of data transfer over different pins. The modification would be to transmit data over the USB connection on different pins.   

Regarding claim 7, Ali do not teach the USB audio accessory device according to claim 1, wherein the digital audio transducer signal is output over the USB-C connector in the first mode of operation using a version of an USB Audio Class or a version of an USB Communication Device Class.
Rand teaches wherein the digital audio transducer signal is output over the USB-C connector in the first mode of operation using a version of an USB Audio Class or a (see ¶ 0111. The signal is outputted over the USB-C in a mode for communication.). 
It would have been obvious to one skill in the art before the effective filing date of the claimed invention to modify Ali to incorporate USB connection of data transfer over different pins. The modification would be to transmit data over the USB connection on different pins.   


Regarding claim 11, Ali do not teach the USB host device according to claim 8, further comprising one or more switches to establish an analogue signal path between one or more pins of the USB-C connector and a host codec.
Rand teaches the USB host device according to claim 8, further comprising one or more switches to establish an analogue signal path between one or more pins of the USB-C connector and a host codec (see ¶ 0028, 0104, 0107, 0133. The connection to the codec is established by the USB connector and the processing of audio data would be of an analog signal.). 
It would have been obvious to one skill in the art before the effective filing date of the claimed invention to modify Ali to incorporate USB connection of data transfer over different pins. The modification would be to transmit data over the USB connection on different pins.   


Regarding claim 12, Ali do not teach the USB host device according to claim 11, wherein the processing circuitry is operative to disable the analogue signal path and 
Rand teaches the USB host device according to claim 11, wherein the processing circuitry is operative to disable the analogue signal path and host codec responsive to selection of the digital representation of the audio transducer signal (see ¶ 0035-0036, 0076-0077, 0110. Rand discloses a USB-C connector which connects the host device and the peripheral device. The interface circuitry is operable in a first mode which may be a loudspeaker path or a microphone path. The system circuitry has a switch which selection the connections paths between analog and digital signaling paths.).
It would have been obvious to one skill in the art before the effective filing date of the claimed invention to modify Ali to incorporate disabling a signal path do to a response of a digital path selection. The modification would be to transmit data over the USB connection on selected path.   


Regarding claim 13, Ali do not teach the USB host device according to claim 8, wherein the digital representation of the audio transducer signal is received using a version of a USB Audio Class or a version of a USB Communication Device Class.
Rand teaches the USB host device according to claim 8, wherein the digital representation of the audio transducer signal is received using a version of a USB Audio Class or a version of a USB Communication Device Class (see ¶ 0111. The signal is outputted over the USB-C in a mode for communication.). 


Regarding claim 14, Ali do not teach the USB host device according to claim 8, wherein the processing circuitry is configured to process the analogue representation of the audio transducer signal to perform a first processing step and to process the digital representation of the audio transducer signal to perform a second processing step.
Rand teaches the USB host device according to claim 8, wherein the processing circuitry is configured to process the analogue representation of the audio transducer signal to perform a first processing step and to process the digital representation of the audio transducer signal to perform a second processing step (see ¶ 0035-0036, 0076-0077, 0110. Rand discloses a USB-C connector which connects the host device and the peripheral device. The interface circuitry is operable in a first mode which may be a loudspeaker path or a microphone path. The system circuitry has a switch which selection the connections paths between analog and digital signaling paths. The system is able to make the determination as to which process it is going to provide as audio processing or voice processing.).
It would have been obvious to one skill in the art before the effective filing date of the claimed invention to modify Ali to incorporate a signal being processed in different paths for analog and digital representation.  The modification would be to transmit data over the USB connection on selected path.   


Regarding claim 15, Ali do not teach the USB host device according to claim 14, wherein the second processing step is initiated responsive to a positive result of the first processing step.
Rand teaches the USB host device according to claim 14, wherein the second processing step is initiated responsive to a positive result of the first processing step (see ¶ 0035-0036, 0076-0077, 0110. Rand discloses a USB-C connector which connects the host device and the peripheral device. The interface circuitry is operable in a first mode which may be a loudspeaker path or a microphone path. The system circuitry has a switch which selection the connections paths between analog and digital signaling paths. The system is able to make the determination as to which process it is going to provide as audio processing or voice processing. Thus if there is no connection between device and accessory then there would be no positive result. The connection needs to be made to process the audio signals for input and output. Thus, the connection between the device and the accessory are connected in communication then it would be positive as to the signaling between the two devices.). 
It would have been obvious to one skill in the art before the effective filing date of the claimed invention to modify Ali to incorporate a signal being processed in different paths for analog and digital representation.  The modification would be to transmit data over the USB connection on selected path.   


s 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ali et al. (US 2017/0012634) in view Rand et al. (US 2016/0246747) in further view of Ganong, III et al. (US 2014/0278435).
	Regarding claim 9, Ali do not teach the USB host device according to claim 8, wherein the processing circuitry is operative to select the analogue representation of the audio transducer signal as an input for detection of at least one of voice for always-listening or always-on voice processing.
Rand teaches wherein the processing circuitry is operative to select the analogue representation of the audio transducer signal as an input (see ¶ 0035-0036, 0076-0077, 0110. Rand discloses a USB-C connector which connects the host device and the peripheral device. The interface circuitry is operable in a first mode which may be a loudspeaker path or a microphone path. The system circuitry has a switch which selection the connections paths between analog and digital signaling paths.).  
Ali and Rand do not teach detection of at least one of voice for always-listening or always-on voice processing.
	Ganong teaches wherein the processing circuitry is operative to select the analogue representation of the audio transducer signal as an input for detection of at least one of voice for always-listening or always-on voice processing (see ¶ 0073-0074. The device is enabled always listening or on voice control.). 
	The combination of Ganong to Ali and Rand provide the voice detection for a device.
It would have been obvious to one skill in the art before the effective filing date of the claimed invention to modify Ali and Rand to incorporate voice detection for a device. The modification would be to have a device with voice detection for hands free communication. 

Regarding claim 10, Ali do not teach the USB host device according to claim 9, wherein the processing circuitry is operative to select the digital representation of the audio transducer signal responsive to detection of a voice input using the analogue representation of the audio transducer signal.
Rand teaches wherein the processing circuitry is operative to select the digital representation of the audio transducer signal (see ¶ 0035-0036, 0076-0077, 0110. Rand discloses a USB-C connector which connects the host device and the peripheral device. The interface circuitry is operable in a first mode which may be a loudspeaker path or a microphone path. The system circuitry has a switch which selection the connections paths between analog and digital signaling paths.).  
Ali and Rand do not teach detection of at least one of voice for always-listening or always-on voice processing.
	Ganong teaches wherein the processing circuitry is operative to select the analogue representation of the audio transducer signal as an input for detection of at least one of voice for always-listening or always-on voice processing (see ¶ 0073-0074. The device is enabled always listening or on voice control.). 
	The combination of Ganong to Ali and Rand provide the voice detection for a device.
It would have been obvious to one skill in the art before the effective filing date of the claimed invention to modify Ali and Rand to incorporate voice detection for a device. The modification would be to have a device with voice detection for hands free communication. 



8.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ali et al. (US 2017/0012634) in view Rand et al. (US 2016/0246747) in further view of Lim (US 2016/0364360) in further view of Ganong, III et al. (US 2014/0278435) in further view of Liu et al. (US 2009/0194887).
Regarding claim 16, Ali and Rand do not teach the USB host device according to claim 14, wherein a digital link over the second and third pins is in a non-operative low power state while the processing circuitry performs the first processing step. 
 Lim teaches a digital representation through at least two pins of the USB-C connector (see ¶ 0007. Lim discloses a USB-C for transmitting and receiving a digital signal to and from 2 pins.). 
The teachings of Lim to Ali and Rand in combination provides the digital representation of the audio transducer signal over two pins of the USB-C connector.
It would have been obvious to one skill in the art before the effective filing date of the claimed invention to modify Ali and Rand to incorporate USB-C connection with digital signal being transmitted on two pins. The modification would be to transmit the digital signal over two pins.
Ali, Rand and Lim do not teach wherein a USB host coupled to a USB connector processes low power consumption for USB communication.
Liu teaches wherein a digital link over pins is in a non-operative low power state while the processing circuitry performs the first processing step (see fig. 1, ¶ 0021. The system is able to determine the differences between the analog and digital signals. Wherein the voltage is dependent on the signal. The analog signals provide higher power levels than digital signals. Therefore, by selecting digital signal the system would achieve lower power consumption for the USB communication.). 
The teachings of Liu to Ali, Rand and Lim in combination provides power consumption based on the signals being selected for processing over the USB connector.
It would have been obvious to one skill in the art before the effective filing date of the claimed invention to modify Ali, Rand and Lim to incorporate USB connection power consumption with selecting of a digital or analog signal. The modification would be to transmit data over the USB connection with dependent on power consumption of the selected data signal. 




9.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ali et al. (US 2017/0012634) in view Rand et al. (US 2016/0246747) in further view of Danieli (US 2003/0216183) in further view of Liu et al. (US 2009/0194887).
Regarding claim 19, Ali, Daniel and Liu do not teach the method according to claim 18, wherein the USB-C host processes the analogue transducer signal to perform a first processing step and the USB-C host then processes the digital representation of the analogue transducer to perform a second processing step.
Rand teaches the method according to claim 18, wherein the USB-C host processes the analogue transducer signal to perform a first processing step and the USB-C host then processes the digital representation of the analogue transducer to  (see ¶ 0035-0036, 0076-0077, 0110. Rand discloses a USB-C connector which connects the host device and the peripheral device. The interface circuitry is operable in a first mode which may be a loudspeaker path or a microphone path. The system circuitry has a switch which selection the connections paths between analog and digital signaling paths. The system is able to make the determination as to which process it is going to provide as audio processing or voice processing.).
It would have been obvious to one skill in the art before the effective filing date of the claimed invention to modify Ali, Daniel and Liu to incorporate a signal being processed in different paths for analog and digital representation.  The modification would be to transmit data over the USB connection on selected path.   


10.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ali et al. (US 2017/0012634) in view Rand et al. (US 2016/0246747) in further view of Danieli (US 2003/0216183) in further view of Liu et al. (US 2009/0194887) in further view of Galloway et al. (US 2008/0307109) in further view of Patel et al. (US 2019/020777).
Regarding claim 20, Ali, Rand, Danieli and Liu do not teach the method according to claim 19, wherein the digital representation is received in one or more transactions of maximum packet size such that transmission occurs faster than real time followed by one or more transactions of less than maximum packet size such that the transmission occurs equal to real time. 
Galloway teaches wherein the digital representation is received in one or more transactions of maximum packet size such that transmission occurs faster than real time  (see ¶ 0160. The packet size is determined by the speed. However, the larger packets are transmitted then it would follower a smaller packet.).
The teachings of Galloway to Ali, Rand, Danieli and Liu in combination provides the packet size with a packet rate for transmitting larger packets to smaller packets. 
It would have been obvious to one skill in the art before the effective filing date of the claimed invention to modify Ali, Rand, Danieli and Liu to incorporate packet size and rate. The modification would be to transmit the larger packets at a rate. 
Galloway, Ali, Rand, Danieli and Liu do not teach transmission rates with packet size.
Patel discloses packet size in is sent faster than normal rate in real time (see ¶ 0013-0014).
The combination of Patel to Galloway, Ali, Rand, Danieli and Liu would provide the transmission rate as to the packet size as taught by Patel in view of Galloway.
It would have been obvious to one skill in the art before the effective filing date of the claimed invention to modify Galloway, Ali, Rand, Danieli and Liu to incorporate packet size and rate. The modification would be to transmit the larger packets at a rate. 


Conclusion
11.	THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAD MOHAMMED whose telephone number is (571)270-7253.  The examiner can normally be reached on 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 






/ASSAD MOHAMMED/Examiner, Art Unit 2651  

/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651